PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Watanabe						:
Application No.  16/787,093				:		ON PETITION
Filed: February 11, 2020				:
Attorney Docket No. 44614-79			:

This is in response to the “Petition under 37 CFR 1.182 to Withdraw a Terminal Disclaimer”, filed on August 23, 2022, requesting withdrawal of the terminal disclaimer, filed on July 6, 2022, over United States Patent No. 5,685,741. This is also a decision on the “Petition to Expedite under 37 CFR 1.182” filed on August 23, 2022.

The petition under 37 CFR 1.182, to withdraw a terminal disclaimer is granted.

The petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.182 to withdraw a terminal disclaimer is granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Double Patenting Rejection over a “Prior” Patent” was filed on July 6, 2022, disclaiming the terminal part of the statutory term of any patent granted on the above-cited application that would extend beyond the expiration date of the full statutory term of prior patent number 5,685,741.  The terminal disclaimer was approved and made of record on July 6, 2022.

Applicant filed the instant petition and states, on pages 1-2, that:

[a]pplicant respectfully petitions the Director, under 37 C.F.R. §_ 1.182, to nullify/withdraw the Terminal Disclaimer (hereinafter the “TD”) erroneously filed on July 6, 2022 for the reason set forth below. The present Petition is accompanied with the fee set forth in 37 C.F.R. § 1.17(f). A Petition to Expedite consideration of the present Petition is filed concurrently herewith.

In the Office Action dated May 17, 2022, the Office provisionally rejected claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of co- pending Appl. No. 16/787,082 in view of U.S. Patent No. 5,685,741. In response, Applicant inadvertently listed U.S. Patent No. 5,685,741 on the TD submitted on July 6, 2022. Thereafter, Applicant submitted another Terminal Disclaimer on July 13, 2022 to properly obviate the provisional double patenting rejection over co-pending Appl. No. 16/787,082.

The TD submitted on July 6, 2022 is ineffectual and non-compliant with the requirements of a Terminal Disclaimer given that the above-noted patent is already expired and not owned by the Applicant. Accordingly, Applicant respectfully requests withdrawal of the TD referencing U.S. Patent No. 5,685,741, which was erroneously filed on July 6, 2022.


Examiner Sagar Shrestha does not object to the withdrawal of the terminal disclaimer filed on July 6, 2022 over United States Patent No. 5,685,741.  The petition is granted, accordingly.1  

The terminal disclaimer filed on July 6, 2022 over United States Patent No. 5,685,741, is disapproved.

The application is being directed to Technology Center GAU 2841 for further processing. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





















    
        
            
    

    
        1 The authorized deposit account is charged $420.00 for the fee under 37 CFR 1.17(f).